 Case 5:21-cv-00133-JSM-PRL Document 1 Filed 03/04/21 Page 1 of 10 PageID 1




                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         OCALA DIVISION

SHAQUANA UPSHAW,

Plaintiff,                          Case No.:

v.

WAL-MART ASSOCIATES, INC.,
A Foreign Profit Corporation

Defendant.
________________________________/

              COMPLAINT & DEMAND FOR JURY TRIAL

      Plaintiff, SHAQUANA UPSHAW (hereinafter referred as “UPSHAW” or

“Plaintiff”), by and through the undersigned counsel, hereby files this

Complaint against Defendant WAL-MART ASSOCIATES, INC. (hereinafter

referred as “WAL-MART” or “Defendant”), pursuant to the Family Medical

Leave Act (“FMLA”), and in support of states as follows:

                            NATURE OF CASE

      The Family and Medical Leave Act of 1993 (“FMLA”) 29 U.S.C. § 2601,

et seq., is a United States federal law requiring covered employers to provide

employees job-protected and unpaid leave for qualified medical and family

reasons. The FMLA was intended to balance the demands of the workplace

with the needs of families. Defendant violated the FMLA by interfering and

retaliating against Plaintiff for engaging in his FMLA rights. Plaintiff is
 Case 5:21-cv-00133-JSM-PRL Document 1 Filed 03/04/21 Page 2 of 10 PageID 2




seeking damages including back pay, front pay, compensatory damages,

liquidated damages, punitive damages (if permitted to be pled), and attorneys’

fees and costs.

                                   PARTIES

      1.    UPSHAW was hired by WAL-MART in June 2012.

      2.    Her most recent position was an Assistant Store Manager.

      3.    UPSHAW was employed at WAL-MART’S Ocala, Florida location.

      4.    By the very nature of its work, WAL-MART is a corporation that

is engaged in commerce.

      5.    WAL-MART is engaged in an industry affecting commerce.

      6.    WAL-MART employs more than fifty (50) employees.

      7.    WAL-MART employs more than fifty (50) employees within 75

miles of its Orlando, Florida location.

      8.    Plaintiff is an “employee” as defined by the FMLA.

      9.    WAL-MART is an “employer” as defined by the FMLA.

                         JURISDICTION & VENUE

      10.   The Court has jurisdiction over this complaint pursuant to 28

U.S.C. §1331.

      11.   This claim arises under the laws of the United States. Venue is

proper pursuant to 28 U.S.C. § 1391. The events giving rise to this action

occurred within this District.
 Case 5:21-cv-00133-JSM-PRL Document 1 Filed 03/04/21 Page 3 of 10 PageID 3




      12.     Plaintiff worked for WAL-MART in Marion County, Florida.

      13.     WAL-MART conducts business in Marion County, Florida.

      14.     Venue is proper in the Ocala Division of the Middle District of

Florida pursuant to Local Rule 1.02(b)(2).

                         FACTUAL ALLEGATIONS

      15.     Plaintiff worked for WAL-MART from approximately June 2012 to

April 8, 2020.

      16.     Plaintiff was employed with WAL-MART for more than one (1)

calendar year leading up to April 2020.

      17.     Plaintiff worked over 1,250 hours for WAL-MART during the year

immediately preceding April 2020.

      18.     Upshaw suffers from a knee condition that requires multiple

doctors’ visits when it flares up.

      19.     Plaintiff’s knee becomes swollen and requires draining and

injections.

      20.     Because of this long-term condition, Upshaw qualified, and was

approved for, FMLA around July 2019.

      21.     Upshaw’s FMLA need was intermittent.

      22.     During her first FMLA leave, Upshaw’s supervisor, Ms. Ana Marie

Urban, made it clear that she was unhappy that Upshaw required FMLA.
 Case 5:21-cv-00133-JSM-PRL Document 1 Filed 03/04/21 Page 4 of 10 PageID 4




      23.   Ms. Urban made comments to Upshaw about being out of work and

off the schedule.

      24.   Ms. Urban also sent text messages to Upshaw that showed her

unhappiness due to her medical condition and related FMLA.

      25.   Upshaw’s knee flared up again at the end of 2019 which required

more FMLA.

      26.   Upshaw went on FMLA and returned to work on or about March

28, 2020.

      27.   Upon her return, Upshaw was suddenly informed that she was

being terminated due to poor performance.

      28.   The termination date was on or about April 8, 2020.

      29.   The Company told Upshaw that she had two poor write ups.

      30.   Upshaw had not received write ups.

      31.   After UPSHAW requested to see her write ups from HR, they came

back and said that it had only been one poor write up.

      32.   Upshaw had never been written up even once,

      33.   Defendant’s own HR couldn’t keep its story straight on the very

reason for Upshaw’s termination.

      34.   Despite this obvious inconsistent and blatantly false story,

Upshaw was fired.

      35.   Notably, a new manager, Mr. James Evans, terminated Upshaw.
 Case 5:21-cv-00133-JSM-PRL Document 1 Filed 03/04/21 Page 5 of 10 PageID 5




         36.   The termination was based solely on information from Ms. Urban.

         37.   Indeed, Ms. Urban’s authority and decisions resulted in Upshaw’s

separation from the Company.

         38.   Prior to using FMLA and needing medical accommodation,

Upshaw had performed well and received good performance evaluations.

         39.   UPSHAW gave notices from his medical advisers as requested by

the WAL-MART.

         40.   WAL-MART did not accommodate UPSHAW’s medical needs.

         41.   UPSHAW was terminated on or about April 8, 2020.

         42.   Accordingly, WAL-MART’s actions and comments are direct

evidence of bias against Plaintiff for utilizing her FMLA rights.

         43.   WAL-MART’s actions interfered with Plaintiff’s rights under the

FMLA.

         44.   WAL-MART retaliated against Plaintiff for engaging in her rights

under the FMLA.

               COUNT I - INTERFERENCE UNDER THE FMLA

         45.   Plaintiff re-alleges and adopts the allegations of paragraphs 1

through 44 above as if fully set forth herein.

         46.   Plaintiff was, at all times relevant, eligible for FMLA-covered

leave.

         47.   WAL-MART was Plaintiff’s employer as defined by the FMLA.
 Case 5:21-cv-00133-JSM-PRL Document 1 Filed 03/04/21 Page 6 of 10 PageID 6




      48.   WAL-MART’s acts and omissions constitute interference with

Plaintiff’s rights under the FMLA.

      49.   As a direct, natural, proximate and foreseeable result of the

actions of WAL-MART, Plaintiff has suffered injuries for which she is entitled

to compensation, including, but not limited to lost wages and benefits, future

pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life and other non-pecuniary losses.

      50.   Plaintiff has no plain, adequate or complete remedy at law for the

actions of WAL-MART, which have caused and continue to cause irreparable

harm.

      51.   WAL-MART’s violations of the FMLA were willful.

      52.   Plaintiff is entitled to recover her attorneys’ fees and costs

pursuant to 42 U.S.C. § 2617(a)(3).

               WHEREFORE, Plaintiff respectfully requests entry of:

                  a.    judgment in her favor and against WAL-MART for

            their interference with her rights under the FMLA;

                  b.    judgment in her favor and against WAL-MART for

            damages, including lost earnings and benefits, reinstatement,

            front pay, and/or all actual monetary losses suffered as a result of

            WAL-MART’s conduct;
 Case 5:21-cv-00133-JSM-PRL Document 1 Filed 03/04/21 Page 7 of 10 PageID 7




                       c.   judgment in her favor and against WAL-MART for her

               reasonable attorneys’ fees and litigation expenses;

                       d.   judgment in her favor and against WAL-MART for

               liquidated damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                       e.   declaratory judgment that WAL-MART’S practices

               toward Plaintiff violate her rights under the FMLA; and

                       f.   an order granting such other and further relief as this

               Court deems just and equitable under the circumstances of this

               case.

               COUNT II - RETALIATION UNDER THE FMLA

         53.   Plaintiff re-alleges and adopts the allegations of paragraphs 1

through 44 above as if fully set forth herein.

         54.   Plaintiff was, at all times relevant, eligible for FMLA-covered

leave.

         55.   WAL-MART was Plaintiff’s employer as defined by the FMLA.

         56.   WAL-MART discriminated and/or retaliated against Plaintiff

because WAL-MART knew she was eligible for leave under the FMLA.

         57.   WAL-MART discriminated and/or retaliated against Plaintiff

because Plaintiff attempted to exercise her rights under the FMLA

         58.   WAL-MART had actual or constructive knowledge of the

discriminatory/retaliatory conduct of Plaintiff’s supervisors.
 Case 5:21-cv-00133-JSM-PRL Document 1 Filed 03/04/21 Page 8 of 10 PageID 8




      59.   WAL-MART’S acts and omissions negatively affected one or more

terms, conditions, and/or privileges of Plaintiff’s employment.

      60.   WAL-MART’S discriminatory acts and omissions occurred, at least

in part, because of Plaintiff’s request for FMLA-covered leave.

      61.   WAL-MART’S conduct violated Plaintiff’s right to be free from

discrimination/retaliation as guaranteed by the FMLA.

      62.   As a direct, natural, proximate and foreseeable result of the

actions of WAL-MART, Plaintiff has suffered injuries for which she is entitled

to compensation, including, but not limited to lost wages and benefits, future

pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

loss of enjoyment of life and other non-pecuniary losses.

      63.   Plaintiff has no plain, adequate or complete remedy at law for the

actions of WAL-MART, which have caused and continue to cause irreparable

harm.

      64.   WAL-MART’S violations of the FMLA were willful.

      65.   Plaintiff is entitled to recover his attorneys’ fees and costs

pursuant to 42 U.S.C. § 2617(a)(3).

      WHEREFORE, Plaintiff respectfully requests entry of:

                  a.    judgment in her favor and against WAL-MART for

            violation of the anti-discrimination/anti-retaliation provisions of

            the FMLA;
Case 5:21-cv-00133-JSM-PRL Document 1 Filed 03/04/21 Page 9 of 10 PageID 9




                  b.   judgment in her favor and against WAL-MART for

          damages, including lost earnings, reinstatement, front pay, and/or

          all actual monetary losses suffered as a result of WAL-MART’S

          conduct;

                  c.   judgment in her favor and against WAL-MART for her

          reasonable attorneys’ fees and litigation expenses;

                  d.   judgment in her favor and against WAL-MART for

          liquidated damages pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                  e.   declaratory judgment that WAL-MART’S practices

          toward Plaintiff violate her rights under the FMLA; and

                  f.   an order granting such other and further relief as this

          Court deems just and equitable under the circumstances of this

          case.

                         DEMAND FOR JURY TRIAL

    Plaintiff hereby demands a trial by jury of all issues so triable.

    Dates this __4th__ of March, 2021.

                                   Respectfully submitted,
                                   s/ Edward W. Wimp
                                   Carlos V. Leach, Esquire
                                   FBN: 0540021
                                   Edward W. Wimp, Esquire
                                   FBN: 1015586
                                   Anthony Hall, Esquire
                                   FBN: 0040924
Case 5:21-cv-00133-JSM-PRL Document 1 Filed 03/04/21 Page 10 of 10 PageID 10




                                   THE LEACH FIRM, P.A.
                                   631 S. Orlando Ave., Suite 300
                                   Winter Park, FL 32789
                                   Telephone: (407) 574-4999
                                   Facsimile: (833) 813-7513
                                   Email: cleach@theleachfirm.com
                                   Email: ewimp@theleachfirm.com
                                   Email: ahall@theleachfirm.com
